          Case 2:19-cv-01998-RSL-MAT Document 105 Filed 02/17/21 Page 1 of 1




 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7    STEVEN DARBY MCDONALD,

 8                                 Plaintiff,           CASE NO. C19-1998-RSL-MAT

 9           v.
                                                        ORDER
10    SARA KARIKO, et al.,

11                                 Defendants.

12

13          The Court, having reviewed plaintiff’s motion for preliminary injunction (Dkt. 41), the

14   Report and Recommendation of Mary Alice Theiler, United States Magistrate Judge, and the

15   remaining record, does hereby find and ORDER:

16          (1)    The Court adopts the Report and Recommendation;

17          (2)    Plaintiff’s Motion for Preliminary Injunction (Dkt. 41) is DENIED; and

18          (3)    The Clerk is directed to send copies of this Order to plaintiff, to counsel for

19   defendants, and to the Honorable Mary Alice Theiler.

20          DATED this 17th day of February, 2021.

21
                                          A
                                          _________________________________
                                          ROBERT S. LASNIK
22
                                          United States District Judge
23

     ORDER
     PAGE - 1
